BR WwW WN

Oo CO ss HB MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00124-LRH-CLB Document6 Filed 03/26/21 Page 1 of 7

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

DISTRICT OF NEVADA
) Case #3:21-cv-00124-LRH-CLB
City of Laurel, Mississippi
) VERIFIED PETITION FOR
Plaintiff(s), ) PERMISSION TO PRACTICE
) IN THIS CASE ONLY BY
Vs. ) ATTORNEY NOT ADMITTED
) TO THE BAR OF THIS COURT
. ‘ ) AND DESIGNATION OF
Cintas Corporation ) LOCAL COUNSEL
)
Defendant(s). )
) FILING FEE IS $250.00
William Thompson , Petitioner, respectfully represents to the Court:
(name of petitioner)
l, That Petitioner is an attorney at law and a member of the law firm of
Burns Charest LLP
(firm name)
with offices at 900 Jackson Street, Suite 500 ,
(street address)
Dallas , Lexas , 75202
(city) (state) (zip code)
469-904-4550 , wthompson@burnscharest.com
(area code + telephone number) (Email address)
2. That Petitioner has been retained personally or as a member of the law firm by
City of Laurel, Mississippi to provide legal representation in connection with

 

[client(s)]

the above-entitled case now pending before this Court.

Rev. 5/16

 

 

 
Oo aI BO HH SP WY NY

\o

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00124-LRH-CLB Document6 Filed 03/26/21 Page 2 of 7

3. That since 04/30/2015 , Petitioner has been and presently is a
(date)
member in good standing of the bar of the highest Court of the State of Texas

 

 

(state)
where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4, That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Admitted Bar Number

Texas State Courts 04/30/2015 24094981
California State Courts 02/15/2013 289012

Texas USDC Northern District 01/29/2015 24094981

Texas USDC Southern District 02/12/2016 24094981

Texas, USDC Western District 05/28/2020 24094981
California, USDC Northern District 12/11/2015 289012
California, USDC Central District 02/09/2015 289012
California, USDC Southern District 12/08/2017 289012

5. That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:

 

 

None.

 

 

 

2 Rev. 5/16

 

 
BR WN

oO Oo sD

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00124-LRH-CLB Document6 Filed 03/26/21 Page 3 of 7

6. That Petitioner has never been denied admission to the State Bar of Nevada. (Give

particulars if ever denied admission):

 

None.

 

7. That Petitioner is a member of good standing in the following Bar Associations.

 

Texas Bar Association.

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

(formerly LR IA 10-2) during the past three (3) years in the following matters: (State "none" if no applications.)

 

Date of Application Cause Title of Court Was Application
Administrative Body Granted or
or Arbitrator Denied
none.

 

 

 

 

 

(If necessary, please attach a statement of additional applications)

9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.

10. Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.

11. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in this jurisdiction and that the client has consented to such representation.

3 Rev. 5/16

 

 

 

 
 
    

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Case 3:21-cv-00124-LRH-CLB Document6 Filed 03/26/21 Page 4 of 7
1 That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
2\| FOR THE PURPOSES OF THIS CASE ONLY.
3 Lyn
4 Petitioner’s signature
STATE OF Texas )
5 )
COUNTY OF Dallas )
6
7 William Thompson __, Petitioner, being first duly sworn, deposes and says:
8|| That the foregoing statements are true. MITE
9 CHM LC
Petitioner’s signature
10]| Subscribed and sworn to before me this
Il
24th day of March ; 2021
12 Woes eeeeeeeeeen
~ 4. <= Margaret Clare Kweik >
13 i"*\"'%. Commission # 12950689-0 ,
wa Patek. rose —— 1 be ron se
14 4 Sf VP STATE OF TEXAS ,
Qe SEY” My Comm Exp. Jul 26, 2021 ,
15 CN Na
16 DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
THE BAR OF THIS COURT AND CONSENT THERETO.
17
Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
believes it to be in the best interests of the client(s) to designate Patrick Millsap ,
19 (name of local counsel)
Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
above-entitled Court as associate resident counsel in this action. The address and email address of
8 21
Ni said designated Nevada counsel is:
8 22
5 23 510 West Plumb Lane, Suite A ,
8 (street address)
24
iE Reno , Nevada , 89509
8 25 (city) (state) (zip code)
® 26 775-683-9599 , patrick@wallacemillsap.com
< (area code + telephone number) (Email address)
8 27
:
3 28 4 Rev. 5/16

 

 

 

 

 

   

: 7 y . : " + a PE oe
DocVerify ID: 1B897BC6-0248-4458-AAB6-3B30CO3A0FF7 Page t of 1 T3B30CO3A0FF7 ;
wvew.docverify.com i i j oe
ao tN DTN MN

\o

10
Il
12
13
14

16
17
18
19
20
21
ae
23
24
25
26
27
28

 

Case 3:21-cv-00124-LRH-CLB Document6 Filed 03/26/21 Page 5 of 7

By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.

APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

The undersigned party(ies) appoint(s) Patrick Millsap as
(name of local counsel)
his/her/their Designated Resident Nevada Counsel in this case.

 
 
 
 

   

 

arty's signature) ( )
City of Lau by Johnny Magee, Mayor
(type or print party name, title)

 

 

(party's signature)

 

(type or print party name, title)

CONSENT OF DESIGNEE
The undersigned hereby consents to serve as associate resident Nevada counsel in this case.

AoE fet Vip pao?

Designated Resident Ne¥ada Couns¢l’s signature

 

 

12043 patrick@wallacemillsap.com
Bar number Email address
APPROVED:
Dated: this day of , 20.

 

 

UNITED STATES DISTRICT JUDGE

a Rev. 5/16

 
Case 3:21-cv-00124-LRH-CLB Document6 Filed 03/26/21 Page 6 of 7

The Supreme Court of Texas

AUSTIN
CLERK'S OFFICE

1, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
records of this office show that

William Bennett Thompson

was duly admitted and licensed as an attorney and counselor at law by the Supreme

Court of Texas on the 30th day of April, 2015.

| further certify that the records of this office show that, as of this date

William Bennett Thompson

is presently enrolled with the State Bar of Texas as an active member in good standing.

IN TESTIMONY WHEREOF witness my signature

and the seal of the Supreme Court of
Texas at the City of Austin, this, the
16th day of March, 2021.

BLAKE HAWTHORNE, Clerk

 

Clerk, Supreme Court of Texas
No. 7806C.1

This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.

 

 
Case 3:21-cv-00124-LRH-CLB Document6 Filed 03/26/21 Page 7 of 7

 

Supreme Court of California

JORGE E. NAVARRETE
Glerh and Executive Officer of the Supreme Gourt

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

WILLIAM BENNETT THOMPSON

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that WILLIAM BENNET- T THOMPSON, #289012, was on the
15" day of February, 2013 duly admitted to practice as an.attorney and counselor at law
in all the courts of this state, and is now listed on the Roll of Attorneys as a member of the
bar of this state in good standing.

Witness my hand and the seal of the court
on the 19th day of March 2021.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

 
 

 

ng, Senior Deputy Clerk

 

 

 

 

 

 

 
